Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed 06/10/2022. 
In the instant Amendment, claims 1-14 are amended; claims 1, 13 and 14 are independent claims. Claims 1-14 are pending in this application. THIS ACTION IS MADE FINAL. 

Priority
This application is a 371 of PCT/JP2018/026933 filed 07/18/2018. 

Response to Arguments
The claim objection to claims 1-3 and 12-14 has been withdrawn as per amendment filed 06/10/2022. 
The claim interpretation under 35 U.S.C. 112(f)/pre-AIA  35 U.S.C. 112, sixth paragraph has been withdrawn.  However, the amended claims are now directed to non-statutory subject matter as the claimed information processing device does not include any hardware embodiment (see section 101 rejection below for details). The claimed information processing device includes only a processor, while the specification does not explicitly define that the claimed processor is implemented only in hardware. 
The 35 U.S.C. 101 rejection to claim 14 has been withdrawn. 
Applicant’s arguments in the instant Amendment, filed 06/10/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (pages 11-12) that the cited prior art fails to explicitly disclose “a processor configured to: acquire, based on a first user request, arbitrary data associated with access right information; and control, based on a second user request, registration of the arbitrary data and the access right information to a peer-to-peer (P2P) database.” 
The Examiner respectfully disagrees with the Applicant’s arguments because Dubovitskaya discloses an Electronic Medical Records system where nodes receive [acquire] all transactions [arbitrary data which is any data in any format] submitted by users through role-based API’s. A user can send a user request. A patient’s privacy is ensured by providing the patient with a possibility to specify fine-grained access control over his data via permissions [access right information] (See Dubovitskaya, FIG 1, Abstract, Page 6 Last Paragraph, Page 8, Third Paragraph Under Privacy; Page 5, Section 3.1, Second Paragraph). 
Azaria discloses a fine-grain access control system to add a new record and authorize sharing of records between providers. Azaria discloses a second user request of user requests for various users. Azaria discloses registering new identities [arbitrary data which is any data in any format] or changing the mapping of existing ones and identity registration. MedRec discloses the block content that represents data ownership and viewership permissions shared by members of a peer to peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data [wherein the data is arbitrary which means it can be any data in any format. MedRec includes smart contracts on the blockchain and data references where two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records, selecting essentially any portion of it they which to share  (See Azaria, Page 26-28, Left and Right Column; Figure 1). 
Fukushima discloses a third user request in paragraphs [0002] & [0003]. 
Applicant argues on (pages 11-12) that Azaria does not teach or suggest controlling, based on a patient request, registration of the record and smart contracts on the blockchain. 
The Examiner disagrees with the Applicants. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  controlling, based on a patient request, registration of the record and smart contracts on the blockchain]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments (pages 13-16) Additionally, as to the dependent claims 2-12 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 13-14 are therefore distinguished from the cited art at least by virtue OR allowable at least based on their additionally recited patentable subject matter. 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-12 are rejected at least based on the rationale and response presented to the argument for their respective based claims, and the reference applied to claims 2-12. 
Therefore, the cited prior art has been maintained. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as being directed to software per se. 
Regarding claim 1, claim 1 is directed to an information processing device. The claimed device does not recite any hardware embodiments. As recited in the body of the claims, the claimed device comprises a processor. The specification does not explicitly define that the claimed processor is implemented only in hardware. One of ordinary skill in the art would understand that a processor could be a software, which is non-statutory subject matter (See "The Authoritative Dictionary of IEEE Standards Terms," Seventh Edition, published in 2000, Page 872 which states processor (2) (software) A computer program that includes the compiling, assembling, translating, and related functions for a specific programming language).
As the body of the claim does not positively recite any hardware embodiment, the
claim is directed to non-statutory subject matter. Also note, the nominal recitation of the
machine/device in the preamble with an absence of a hardware element in the body of
the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v.
Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). The Examiner respectfully suggests
that the claim be further amended to positively recites at least one hardware element
within the body of the claim to make the claim statutory subject matter under 35 U.S.C.
101.
Regarding claims 2-12, claims 2-12 are also rejected under 35 U.S.C 101 as
being directed to non-statutory subject matter for the same reasons addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021). 

Regarding claim 1, Dubovitskaya discloses an information processing device comprising:
a  processor configured to: 
acquire, based on a first user request, arbitrary data associated with access right information; and (Dubovitskaya, FIG 1, Abstract: Electronic Medical Records; Page 6, Last Paragraph, Nodes receive [acquire] all transactions [arbitrary data which is any data in any format] submitted by the users through role-based APls; Page 5, Section 3.1, Second Paragraph describes a user request; Page 8, Third Paragraph, Privacy, A patients privacy is ensured by providing the patient with a possibility to specify fine-granted access control over his data via permissions [access right information])
Dubovitskaya fails to explicitly disclose control, based on a second user request, registration of the arbitrary data and the access right information to a peer-to-peer (P2P) database. 
However, in an analogous art, Azaria discloses control, based on a second user request, registration of the arbitrary data and the access right information to a peer-to-peer (P2P) database, (Azaria, Page 28, Right Column, Under Section Database Gatekeeper describes a second request; Page 27, Left Column, Under Heading 1) Register Contract (RC) describes registering new identities [arbitrary data which is any data in any format] or changing the mapping of existing ones and identity registration; Page 26, Left & Right Column, Under System Architecture, A. Overview, describes MedRec, the block content that represents data ownership and viewership permissions shared by members of a private, peer-to-peer network. Providers can add a new record associated with a particular patient and patients can authorize sharing of records between providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data [where the data is arbitrary which is any data in any format]; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records, selecting essentially any portion of it they wish to share).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Azaria with the method and
system of Dubovitskaya to include a registration control unit configured to control
registration of the arbitrary data to a P2P database. One would have been motivated to
provide fine-grain access control to add a new record and authorize sharing of records
between providers (Azaria, Page 27, Left and Right Column).

Regarding claim 2, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 
	Azaria further discloses wherein the processor is further configured to control, based on the access right information, access to the arbitrary data registered in the P2P database, (Azaria, Page 27, Left Column, Under Heading 1) Register Contract
(RC) describes registering new identities [i.e. arbitrary because it is any data in any
format] or changing the mapping of existing ones and identity registration; Page 26, Left
& Right Column, Under System Architecture, A. Overview, describes MedRec, the block
content that represents data 01M1ership and vie1MJrship permissions shared by members of a private, peer-to-peer netwrk. Providers can add a new record associated with a particular patient and patients can authorize sharing of records bet1MJen providers. In both cases, the party receiving new information receives an automated notification and can verify the proposed record before accepting or rejecting the data; Page 27, Left Column, FIG 1 shows MedRec smart contracts on the blockchain and data references, which two different databases which run off a peer-to-peer network [P2P] database; Right Column, Third Paragraph, patients are enabled with fine-grained access control of their medical records [the medical data in the medical records is arbitrary meaning its any data in any format], selecting essentially any portion of it they wish to share).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Azaria with the method and
system of Dubovitskaya to include registered in the P2P database on a basis of the
access right information. One would have been motivated to provide fine-grain access
control to add a new record and authorize sharing of records between providers (Azaria,
Page 27, Left and Right Column).

Regarding claim 3, Dubovitskaya and Azaria disclose the information processing device according to claim 2. 
Azaria further discloses wherein the processor is further configured to control the access based on a specific code provided in the P2P database and executed on the P2P database, (Azaria, Page 28, Right Column, Under Section 3) Database Gatekeeper implements an off-chain, access intetiace [program][ to the node's local database, governed by permissions stored on the blockchain. The Gatekeeper runs a server listening to query requests from clients on the netwrk. A request contains a query
string, as IMJII as reference to the blockchain PPR that warrants permissions to run it. The request is cryptographically signed by the issuer, allowing the gatekeeper to confirm
identities. Once the issuer's signature is certified, the gatekeeper checks the block chain contracts to verify if the address issuing the request is allo1MJd access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Azaria with the method and
system of Dubovitskaya to include registered in the P2P database on a basis of the
access right information. One would have been motivated to provide fine-grain access
control to add a new record and authorize sharing of records between providers (Azaria,
Page 27, Left and Right Column).

Regarding claim 13, claim 13 is directed to an information processing method. Claim 13 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Regarding claim 14, claim 14 is directed to a non-transitory computer-readable medium. Claim 14 is similar in scope to claim 1 and therefore rejected under similar rationale. 

Claims 4-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) and further in view of Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed on 06/01/2021). 

Regarding claim 4, Dubovitskaya and Azaria disclose the information processing device according to claim 3. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the specific code includes a template that defines the content of the control of access based on access right information. 
However, in an analogous art, Fukushima discloses wherein the specific code includes a template that defines the content of the control of access based on access right information (Fukushima, [0039]-[0045] describes wherein the predetermined web application [code] with an access authority assignment template [template] defines business information [content] of the access control based on access right information)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Fukushima with the method and
system of Dubovitskaya and Azaria to include wherein the predetermined program is
provided with a tern plate that defines content of the access control based on the access right information. One would have been motivated to enhance the efficiency of setting
operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved)

Regarding claim 5, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 4. 
Fukushima further discloses wherein the template further defines: a range to be an object for the control of the access in the arbitrary data, (Fukushima, [0039]-[0045] and [0021] describes the access authority assignment template [template] defines a range to be an object for the access control of arbitrary data)
and  one of content of processing permitted by the control of the access or content of processing prohibited by the control of the access, (Fukushima, [0039]-[0045] and [0021] describes and  one of content of processing permitted by the control of the access or content of processing prohibited by the control of the access)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Fukushima with the method and
system of Dubovitskaya and Azaria to include wherein the template further defines: a range to be an object for the control of the access in the arbitrary data, and  one of content of processing permitted by the control of the access or content of processing prohibited by the control of the access. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved)

Regarding claim 7, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 4. 
Fukushima further discloses wherein the processor is further configured to at least tone of create, change, or delete the template based on a third user request, (Fukushima, [0039]-[0045], [0021] describes an access authority assignment template sets access rights to newly create and edit the template; [0052], [0002]-[0003] and [0009] describes on basis of a request from the user; [0002]-[0003] describes multiple users each having their own request [third user request])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Fukushima with the method and
system of Dubovitskaya and Azaria to include wherein the processor is further configured to at least tone of create, change, or delete the template based on a third user request. One would have been motivated to enhance the efficiency of setting operations
of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).

Regarding claim 8, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the access right information includes information regarding an access right and information regarding a user, and the access right is to be set for the user.
However, in an analogous art, Fukushima discloses wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set, (Fukushima, [0039]-[0045], [0021] describes wherein the access right information includes information regarding an access right to be set and information such as a role regarding a user to which the access right is to be set)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include wherein the access right information includes information regarding an access right to be set and information regarding a user to which the access right is to be set. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).

Regarding claim 11, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
Fukushima further discloses further configured to: acquire a file including a plurality of the arbitrary data;  (Fukushima, [0017] describes receiving information [file] including a plurality of data such as information regarding the user, organization or roll information which stores the user and its attribute information [this information is arbitrary because its any data in any format]). 
and collectively and automatically associate the arbitrary data with the access right information (Fukushima, [0015], [0002], [0039]-[0045] describe collectively and automatically associated the data with access right information [where the data is arbitrary because it is any data in any format and is automatically associated because it is done by the system not the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include configured to acquire a file including a plurality of the arbitrary data, and collectively and automatically associate the arbitrary data with the access right information. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021), in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) and Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed 01/26/2021) and further in view of Johnson et al (“Johnson,” US 20170221288). 

Regarding claim 6, Dubovitskaya. Azaria and Fukushima disclose the information processing device according to claim 4. 
Fukushima further discloses wherein the template further defines the content of the control of the access (Fukushima, [0039]-[0045] and [0021] describe wherein the template further defines the content of the control of the access). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fukushima with the method and system of Dubovitskaya and Azaria to include controlling registration of the arbitrary data to a P2P database. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).
	Dubovitskaya, Azaria and Fukushima fail to explicitly disclose of a case where the access right information is incomplete or a case where the access right information contains an error.
	However, in an analogous art, Johnson discloses of a case where the access right information is incomplete or a case where the access right information contains an error, (Johnson, [0032] & [0050] describe of a case where the access right information is incomplete). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Johnson with the method and system of Dubovitskaya, Azaria and Fukushima to include of a case where the access right information is incomplete or a case where the access right information contains an error.. One would have been motivated to control access and use of a distributed trustless database for facilitating access to resources (Johnson, [0003]). 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021), Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) in view of Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed 01/26/2021) and further in view of Smith et al (“Smith,” US 20160366183).

Regarding claim 9, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
Dubovitskaya, Azaria and Fukushima fail to explicitly disclose wherein the user to which the access right is set includes an anonymous person who is an unauthenticated user.
However, in an analogous art, Smith discloses wherein the user to which the access right is to be set includes an anonymous person who is an unauthenticated user (Smith, [0446] describes access control lists for anonymous (unauthenticated) subjects and defining permissions for these subjects such as (read-only access to a specific resource instance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with the method and system of Dubovitskaya, Azaria and Fukushima to include wherein the user to which the access right is to be set includes an anonymous person who is an unauthenticated user. One would have been motivated define permissions for anonymous (unauthenticated) subjects such as read-only access to a specific resource instance (Smith, [0446]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021), Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) in view of Fukushima et al (“Fukushima,” JP2009238191, as disclosed in the IDS filed 01/26/2021) and further in view of Hayakawa et al (“Hayakawa,” JP2012033083, see Machine Translation). 

Regarding claim 10, Dubovitskaya, Azaria and Fukushima disclose the information processing device according to claim 8. 
	Fukushima further discloses wherein the access right includes an authority (Fukushima, [0039]-[0045], [0021] describes wherein the access right information
includes information regarding an access right to be set and information such as a role
[authority] regarding a user to which the access right is to be set)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Fukushima with the method and
system of Dubovitskaya and Azaria to include wherein the access right includes an authority. One would have been motivated to enhance the efficiency of setting operations of access authority (Fukushima, Page 1, [Overview], Problem to Be Solved).
Dubovitskaya, Azaria and Fukushima fail to explicitly disclose to at least one of read the arbitrary data, approve the arbitrary data, write of information uniquely specifying the arbitrary data cached in an arbitrary device, overwrite the arbitrary data, or additionally write to the arbitrary data. 
However, in an analogous art, Hayakawa discloses to at least one of read the arbitrary data, (Hayakawa, [0030], read arbitrary data; [0085], target file is accessible
based on permission and access authority)
approve the arbitrary data, 
write of information uniquely specifying the arbitrary data cached in an arbitrary device, 
overwrite the arbitrary data, or additionally write to the arbitrary data.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine Hayakawa with the method and
system of Dubovitskaya, Azaria and Fukushima to include to at least one of read the arbitrary data, approve the arbitrary data, write of information uniquely specifying the arbitrary data cached in an arbitrary device, overwrite the arbitrary data, or additionally write to the arbitrary data. One would have been motivated to control a cache
to reduce an amount of network traffic for metadata acquisition thereby speeding up data
access (Hayakawa, Abstract & [0001 ]).





Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dubovitskaya et al (“Dubovitskaya,” Secure and Trustable Electronic Medical Records Sharing Using Blockchain, August 7, 2017, Pages 1-10 as disclosed in the IDS filed 01/26/2021) in view of Azaria et al (“Azaria,” MedRec: Using Blockchain for Medical Data Access and Permission Management,” 2016 2nd International Conference on Open and Big Data,” IEEE Computer Society, Pages 25-30, 2016 as disclosed in the IDS filed 01/26/2021) and further in view of Bozic et al (“Bozic,” A Tutorial on BlockChain and Applications to Secure Network Control-Planes,” 2016, IEEE, Pages 1-8). 

Regarding claim 12, Dubovitskaya and Azaria disclose the information processing device according to claim 1. 
Dubovitskaya and Azaria fail to explicitly disclose wherein the P2P database stores blockchain data.
However, in an analogous art, Bozic discloses wherein the P2P database stores blockchain data (Bozic, Page 1, Left Column, Under Section I. Blockchain is a technology that is meant to store, read and validate transactions in a distributed data-base system; Page 1, Right Column Under Section II. Blockchain Overview. Blockchain enables a new design approach for distributed database using a peer-to-peer (P2P) communications. A ledger is a virtual book where all past transactions are stored). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bozic with the method and system of Dubovitskaya and Azaria to include wherein the P2P database stores blockchain data. One would have been motivated to store all transactions in a distributed database based on a peer-to-peer communication environment (Bozic, Page 1, Right Column Under Section Blockchain Overview). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439